         Case
          Case1:16-cv-10670-LTS
               1:16-cv-10670-LTS Document
                                  Document50-2
                                           52 Filed
                                               Filed04/22/19
                                                     04/18/19 Page
                                                               Page11ofof33



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

__________________________________________
                                                     )
SECURITIES AND EXCHANGE                              )
COMMISSION,                                          )
                                                     )
                       Plaintiff,                    )
                                                     )
       v.                                            )      Civil No. 1:16-cv-10670-LTS
                                                     )
DAVID AUBEL and,                                     )
ROBERT RAFFA,                                        )
                                                     )
                  Defendants.                        )
____________________________________                 )


            [PROPOSED] JUDGMENT AS TO DEFENDANT ROBERT RAFFA

       The Securities and Exchange Commission having filed a Complaint and Defendant

Robert Raffa having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Judgment; waived

findings of fact and conclusions of law; and waived any right to appeal from this Judgment:

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, the following

provisions of the federal securities laws:

       a.      Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)];

       b.      Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5

thereunder [17 C.F.R. § 240.10b-5];

       c.      Sections 5(a) and 5(c) of the Securities Act [15 U.S.C. § 77e(a) and (c)];
         Case
          Case1:16-cv-10670-LTS
               1:16-cv-10670-LTS Document
                                  Document50-2
                                           52 Filed
                                               Filed04/22/19
                                                     04/18/19 Page
                                                               Page22ofof33



       d.      Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)] and Rules 13d-1 and

13d-2 thereunder (17 C.F.R. § 240.13d-1, 13d-2); and,

       e.      Section 16(a) of the Exchange Act [15 U.S.C. § 78p(a)] and Rule 16a-3

thereunder [17 C.F.R. § 240.16a-3].

                                                II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement in an amount determined as restitution in a related criminal case, United States

v. Robert Raffa, Crim. No. 16-cr-10125-PBS (D. Mass.), representing profits gained as a result of

the conduct alleged in the Complaint. Disgorgement is deemed satisfied by a) the Order of

Forfeiture entered on November 28, 2017, in that related criminal case, and b) the Court’s order

imposing restitution of $118, 932.25, with interest, entered on February 28, 2019.

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.




                                                 2
         Case
          Case1:16-cv-10670-LTS
               1:16-cv-10670-LTS Document
                                  Document50-2
                                           52 Filed
                                               Filed04/22/19
                                                     04/18/19 Page
                                                               Page33ofof33



                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

                                               VII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


           April 22
Dated: ______________,  2019
                       _____

                                               /s/ Leo T. Sorokin
                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 3
